DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive because: 
Applicant argues “In this regard, it should be noted that Kool teaches depositing the thermally decomposable wax 20 WITHIN the internal passages 18 of the bucket 10, but is silent about arranging masks between a pluralities of steel sheets. In other words, "depositing within the internal passages 18 a thermally-decomposable wax 20 to mask the surfaces of the passages 18, (0020)" of Kool cannot be construed as "arranging masks between a plurality of aluminum plated steel sheets as spacers". It should also be noted that Kool does not teach "bundling the aluminum plated steel sheets and the masks arranged therebetween", as the thermally decomposable wax 20 is deposited to cover the surface of the internal passages 18.  Accordingly, none of cited references teach or suggest "arranging masks between a pluralities of aluminum plated steel sheets" or "bundling the aluminum plated steel sheets and the masks arranged therebetween". Accordingly, since these elements are not taught by the prior art, the subject matter cannot be deemed obvious to a person skilled in the art from the prior art cited by the Examiner. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103”.
The examiner respectfully disagrees. “Depositing within the internal passages 18 a thermally-decomposable wax 20 to mask the surfaces of the passages 18, cool (0020)” broadly reads on the claim limitation “arranging masks between a plurality of aluminum plated steel sheets as spacers", because the masking wax 20 is arranged within the internal passage 18 (tubular wall) of aluminum plating acting as a spacer between the aluminum plated walls of the figure 6 of the instant application shows that the masks are arranged as spacers between separate aluminum plated steel sheets. However the claim language broadly claims having mask spacers (wax) between aluminum plated steel sheets which is taught by Cool. Amending the claim to include arranging mask between pluralities of separate aluminum plated steel sheets would overcome the Cool reference, as the Cool reference only teaches arranging wax masking spacing between the aluminum plated walls of the internal passages18. Similarly, the "bundling the aluminum plated steel sheets and the masks arranged therebetween” is broadly interpreted the repeated deposition of the wax 20 mask in the surfaces of multiple adjacent aluminum plated passages 18 (Cool FIG. 2). However, as discussed earlier, amending the claim language to distinctly assert that the bundled aluminum plated sheets are separate (as shown in FIG. 6 of the instant application) would get over the Cool reference.  Hence, the examiner maintains the Non-Final Rejection made on 09/04/2020 herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evangelista et al. (US 2013/0316185 A1), here in after called Evangelista, in view of Kool et al. (US 2007/0151948 Al), here in after called Kool, modified by Nishii et al. (US 2006/0254388 A1), here in after called Nishii, and Andreoli et al. (US2011/0056914 Al), here in after called Andreoli.
Regarding claim 1, Evangelista discloses a method of welding an aluminum plated steel sheet (a method of forming a weld notch of a metal sheet (0005) wherein the metal sheet is made of high-strength or hardenable steel alloys with one or more thin coating material layers, such
as aluminum- and zinc-based layers (0003)), comprising: the first step of forming a preprocessed aluminum plated steel sheet in which a plating layer made of aluminum in a welding region is removed (removing the coating aluminum and/or zinc layer from by directing a laser beam towards the edge region so that a weld notch surface (a welding region) is formed where the coating layer is no longer present (0005));and the second step of welding another member made of steel to the welding region of the preprocessed aluminum plated steel sheet to integrate the member and the preprocessed aluminum plated steel sheet (laser welding two sheet metals pieces with a weld notch surface together in abutment to form a quality weld joint, (0037)).
Evangelista does not disclose that the first step includes: arranging masks between a plurality of aluminum plated steel sheets as spacers ; bundling the aluminum plated steel sheets and the masks arranged therebetween, the masks being made to abut against regions other than plating removing regions of the respective aluminum plated steel sheets; and removing plating layers in the plating removing regions of the aluminum plated steel sheets by immersing in an alkaline solution partial regions, including the plating removing regions, of the aluminum plated steel sheets, wherein the preprocessed aluminum plated steel sheet is one of 
However Kool that teaches a method of selectively striping/removing a metallic coating from a substrate using an aqueous solution (0001), also teaches that arranging masks between a plurality of aluminum plated steel sheets as spacers (depositing within the internal passages 18 a thermally-decomposable wax 20 to mask the surfaces of the passages 18, (0020)); bundling the aluminum plated steel sheets and the masks arranged therebetween, the masks being made to abut against regions other than plating removing regions of the respective
aluminum plated steel sheets (the mask, thermally decomposable wax is deposited to cover the regions where the metallic coating needs not to be removed (18) leaving the surfaces of the regions bare where the metallic coating needs to be removed bare, (FIG.2, 0020);  and removing plating layers in the plating removing regions of the aluminum plated steel sheets by immersing in an alkaline solution partial regions, including the plating removing regions, of the aluminum plated steel sheets (immersing the substrate in a bath of aqueous solution to ensure contact between the solution and the coating being removed, (0019), removing of the coating is done due to the chemical reaction of the aqueous solution on the wax uncovered surface areas where the coating is removed), wherein the preprocessed aluminum plated steel sheet is one of the aluminum plated steel sheets (the coating to be removed of the unmasked region could be aluminide coatings such ad diffusion aluminides (0015)), the plating layers of which have been removed in the plating removing regions by the alkaline solution, Kool does not explicitly teach that the aqueous solution used for immersing and removing the coating strip is an alkaline solution. However, the method using alkaline solutions for removal of metal coatings is a commonly known method in the art such as taught in Nishii (0017, 0018, 0020, and 0021) and Andreoli (0012) that it would have been obvious for ordinary person in the art to modify 
The advantage of using aqueous/alkaline solutions to remove the aluminum coatings from the steel sheet plates is that the aqueous solution removal method enables to selectively/precisely remove the metallic coating from the exterior of the component without damaging the interior (steel) component (0009, 0015), which will otherwise be difficult in laser melting or any other mechanical method.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser removal method disclosed by Evangelista with a selectively removing an aluminum coating using aqueous solution in order to selectively/precisely remove the metallic coating from the exterior of the component without damaging the interior (steel) component as taught in Kool.
Regarding claim 3, Evangelista in view of Kool modified by Nishii and Andreoli teaches the method of welding the aluminum plated steel sheet according to claim 1, wherein the mask is masks are made of wax (the masking material is a thermally-decomposable wax, Kool (0008, 0020)).
Regarding claim 4, Evangelista in view of Kool modified by Nishii and Andreoli teaches the method of welding the aluminum plated steel sheet according to claim 1, wherein in the first step, a first preprocessed aluminum plated steel sheet in which the plating layer in the welding region of a first aluminum plated steel sheet is removed (removing the coating aluminum and/or zinc layer from by directing a laser beam towards the edge region so that a weld notch surface (a welding region) is formed where the coating layer is no longer present, Evangelista (0005)) by the alkaline solution is formed, Nishii (0017, 0018,0020, and0021), and a (laser welding two sheet metals pieces with a weld notch surface together in abutment to form a quality weld joint, (0037)) thereby forming a tailored welded blank in which the firs preprocesses aluminum plated steel sheet and the second preprocesses aluminum plated steel sheet are integrated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761